                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ROTHSCHILD BROADCAST
DISTRIBUTION SYSTEMS, LLC,

              Plaintiff,
                                                 CIVIL ACTION NO. 1:20-cv-00672-MN
       v.
                                                   JURY TRIAL DEMANDED
MUVI, LLC,

              Defendant.



        PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

       Plaintiff hereby submits its response to Defendant’s Motion to Dismiss. On April 18,

2020, Plaintiff Rothschild Broadcast Distribution Systems LLC filed its original Complaint

against Muvi, LLC (“Defendant”). On September 8, 2020, Defendant filed its Motion to

Dismiss. Pursuant to FRCP 12(b)(6), Plaintiff filed its First Amended Complaint (Ex.A).

       Plaintiff respectfully submits that Defendant’s Motion to Dismiss has been rendered

moot due to the filing of Plaintiff’s First Amended Complaint.



Dated: September 21, 2020            Respectfully submitted,
                                     /s/ Jimmy Chong
                                     JIMMY CHONG, ESQ. (#4839)
                                     CHONG LAW FIRM
                                     2961 Centerville Rd.
                                     Ste 350
                                     Wilmington, DE 19808
                                     302-999-9480
                                     chong@chonglawfirm.com

                                     ATTORNEYS FOR PLAINTIFF
                                   JAY JOHNSON (Pro Hac Vice Application Forthcoming)
                                   State Bar No. 24067322
                                   KIZZIA JOHNSON, PLLC
                                   1910 Pacific Ave., Suite 13000
                                   Dallas, Texas 75201
                                   (214) 451-0164
                                   Fax: (214) 451-0165
                                   jay@kjpllc.com

                                   ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE

The undersigned certifies that all counsel of record who have consented to electronic service
are being served with a copy of this document via the Court’s CM/ECF system September
21, 2020.

                                   /s/ Jimmy Chong
                                   Jimmy Chong
